Citation Nr: 1146524	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  08-21 036	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for a lumbar spine disorder.

4.  Entitlement to service connection for an acquired psychiatric disorder, claimed as due to the cervical and lumbar spine disorders.

5.  Entitlement to service connection for a bilateral shoulder disorder, also claimed as due to the cervical spine disorder.

6.  Entitlement to service connection for erectile dysfunction (ED).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to October 1974 and from February to June 2003, with additional service in the reserves.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2007 decision by the RO that denied service connection for tinnitus, depression, gastritis, a bilateral shoulder disorder, ED, a bilateral hand disorder, a cervical spine disorder, a skin disorder and a lumbar spine disorder.

The Veteran filed a timely notice of disagreement (NOD) to initiate an appeal to the Board concerning all of these claims, and in response the RO sent him a statement of the case (SOC) in May 2008.  But in his July 2008 substantive appeal (VA Form 9), he indicated that he only wished to appeal the following claims:  for tinnitus, a cervical spine disorder, a shoulder disorder, depression, a lumbar spine disorder, and ED.  In a March 2010 memorandum, his local representative listed all of the original nine claims as being on appeal, whereas in an October 2011 brief his representative listed only five claims as being on appeal (leaving out the claim for a lumbar spine disorder).  The March 2010 memorandum was not a timely substantive appeal as relating to the other claims since it was not received within one year of notification of the November 2007 rating decision denying these other claims or within 60 days of the July 2008 SOC addressing these other claims.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.303, 20.304, 20.305, and 20.306.  So the Veteran only started, but did not complete, the steps necessary to perfect his appeal of these other claims to the Board.


Absent the perfection of a timely appeal of these other claims, the Board has the discretionary authority not to consider them. The United States Court of Appeals for Veterans Claims (Court/CAVC) has held that the formality of perfecting an appeal to the Board is part of a clear and unambiguous statutory and regulatory scheme requiring the filing of both a NOD and formal appeal (VA Form 9 or equivalent statement).  When an Appellant fails to file a timely appeal, and does not request an extension of time in writing before the expiration of time for the filing of the substantive appeal, he is statutorily barred from appealing the decision of the agency of original jurisdiction (AOJ), which in this instance is the RO.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  Under 38 U.S.C.A. § 7105(d)(3) , questions as to timeliness or adequacy of response shall be determined by the Board.  See also Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that if the claims file does not contain a NOD, SOC, and VA Form 9 [substantive appeal], the Board is not required, and in fact, has no authority, to decide the claim).  And see Bowles v. Russell, 551 U.S. 205 (2007) (holding that jurisdictional time periods for taking an appeal may not be extended for equitable reasons).  But see, too, Percy v. Shinseki, 23 Vet. App. 37 (2009) (indicating 38 U.S.C. § 7105(d)(3) does not operate as a mandatory jurisdictional bar precluding the Board from considering an appeal where the substantive appeal is untimely, rather, in light of the use of the term "may" in this statute, just gives the Board this discretionary authority not to).

The Board also finds that the Veteran has not submitted a timely substantive appeal as to the issues of entitlement to service connection for gastritis, a hand disorder, and a skin disorder.  Moreover, he has withdrawn his appeal of these other three claims, so they also will not be addressed.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.204, 20.302. 

The Veteran initially requested a Board hearing in July 2008, then withdrew that request in September 2008 and asked for an RO hearing instead, but then cancelled his request for an RO hearing also in a statement dated in November 2008.  38 C.F.R. §§ 20.702(e), 20.704(e).

Finally, the Board notes that the record reflects that the Veteran has been diagnosed with depression and anxiety.  Hence the Board is characterizing the issue on appeal as entitlement to service connection for an acquired psychiatric disorder to take into consideration all diagnoses to date.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (indicating that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The claims require further development before being decided, however, so the Board is remanding them to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

Regrettably, additional development is necessary prior to appellate review.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Initially, the Board notes that the Veteran's service treatment records (STRs) are incomplete.  As already noted, he served on active duty from September 1972 to October 1974 and from February to June 2003.  But he also had additional service in the Army National Guard in the interim and since, from 1996 to 2006.  The STRs currently in the file only date from 1995 to 2005.  The RO/AMC therefore should attempt to obtain the STRs from the Veteran's initial period of active duty from 1972-1974 and any other available records concerning his service.  These attempts must continue until it is determined these records do not exist or that further attempts to obtain them would be futile.  In this eventuality, he also has to be apprised of this and given opportunity to provide other evidence that might compensate for these missing records.  38 C.F.R. § 3.159(c)(2), (e).


Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Under 38 U.S.C.A. § 101(24), the term "active military, naval, or air service" is defined as including active duty (AD) and any period of active duty for training (ADT) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty.  The term "active duty" is defined in 38 U.S.C.A. § 101(21) to include full time duty in the Armed Forces, other than ADT.  Further, ADT includes full-time duty performed by Reserve or National Guard members for training purposes.  See 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Annual training is an example of ADT, while weekend drills are inactive duty training (IDT).

Service connection is available for any period of ADT or IDT during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 U.S.C.A. §§ 101(24), 106; 38 C.F.R. § 3.6.  Service connection is available for injuries, though not also diseases, sustained on IDT.  See Brooks v. Brown, 5 Vet. App. 484 (1993).  Thus, service connection may be established for disability resulting from injuries or diseases incurred during AD or ADT, or from injuries incurred in IDT. 

So for each claimed condition, if due to disease or injury, it must be determined whether it was incurred or aggravated during active military service while on AD or ADT.  And if due to injury (though not disease), there also remains the possibility it was incurred in or aggravated while on IDT.  38 U.S.C.A. §§ 101(21), (22), (23), (24) , 106, 1110, 1131; 38 C.F.R. §§ 3.6(a), (d) , 3.303(a).  See also Harris v. West, 13 Vet. App. 509, 511 (2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); and Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991). 


National Guard duty, on the other hand, is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States[; a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  "Therefore, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401 , or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316 , 502, 503, 504, or 505.  Id.

Certain conditions like arthritis are considered chronic, per se, and therefore, even if not directly incurred during active military service, may be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling with one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  It also does not apply to claims predicated on ADT and IDT service, only AD, and there equally are no presumptions of soundness and aggravation concerning claims premised on ADT and IDT service.  See Biggins, 1 Vet. App. at 477-78; Smith v. Shinseki, 24 Vet. App. 40 (2010).

Here, although an Army National Guard retirement point's history statement is on file, the Veteran's exact dates of ADT and IDT have not been verified.  This is relevant because he has contended that some of his claimed disabilities were incurred during his National Guard service.  He contends that tinnitus occurred during AD and during a National Guard assignment to the firing range, that his back disability began in 2003, that his depression is related to his cervical and lumbar spine disabilities, that his shoulder disability also is related to his cervical spine disability, and that his ED is related to his depression and physical conditions.


As support, the Veteran has submitted an April 2007 buddy statement to the effect that he was exposed to noise on the firing range from 2003 to 2006 because he was a firing-range inspector, and that he was exposed to noise more often than one weekend a month (so more often than if just on IDT).  He submitted another buddy statement to the effect that, on or about January 21, 2006, he injured his back while on duty while lifting several targetry systems.  The RO/AMC therefore should attempt to verify his exact dates of ADT and IDT.  To this end, the National Personnel Records Center (NPRC) and/or any other indicated agency also should be contacted for any and all records verifying service.

The Veteran reports a history of tinnitus since service, and complaints of tinnitus are noted in an April 2007 VA outpatient treatment record.  He as well reports a history of shoulder pain, cervical spine pain, and lumbar spine pain since service.  He is competent to make these proclamations of continuous symptoms since service because this is his lay testimony concerning his firsthand knowledge of a factual matter.  See Washington v. Nicholson, 19 Vet. App. 363 (2005).  Also, the experiencing of ringing in his ears and pain in these other areas of his body is within his five senses, so competence, even as a layman.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board ultimately will have to decide whether his lay testimony concerning this also is credible so as to, in turn, have probative value.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (The Board must make an express credibility finding regarding lay evidence.).  See also See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).


Medical evidence in the file reflects current diagnoses of right shoulder bursitis and degenerative disc disease of the cervical and lumbar spine.  

VA examinations are needed for medical nexus opinions concerning the likelihood the Veteran's current tinnitus, shoulder disability, cervical and lumbar spine disability were incurred in or aggravated by service.  See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006), citing 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).  See also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (indicating that, when determining whether a VA examination is required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability (like pain, etc.), but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service or a service-connected disability).

This medical nexus opinion especially is needed since, in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U. S. Court of Appeals for the Federal Circuit recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records.  But for 
non-combat Veterans providing non-medical related lay testimony regarding an event during service, Buchanan is distinguishable; the lack of documentation in service records must be weighed against the Veteran's statements.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  So the amount, type and quality of evidence needed to support a claim, such as to show relevant injury in service, depends on whether the claimed injury occurred in combat versus outside of that environment or capacity.  In cases involving combat, VA is prohibited from drawing an inference from silence in the STRs.  But cases where this inference is not prohibited [i.e., non-combat scenarios], the Board may use silence in the STRs as contradictory evidence if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the STRs.  See Kahana v. Shinseki, 
No. 09-3525 (U.S. Vet. App. June 15, 2011).  In this regard, the Board must make two preliminary findings in order to rely on this inference (see id):  (a) "First, the Board must find that the STRs appear to be complete, at least in relevant part.  

If the SMRs are not complete in relevant part, then silence in the STRs is merely the absence of evidence and not substantive negative evidence."  See Kahana, at *15.  See also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, actual evidence that weighs against a party, must not be equated with the absence of substantive evidence).  (b) If the STRs are complete in relevant part, then the Board must find that injury, disease, or related symptoms would ordinarily have been recorded had they occurred.  In making this determination, the Board may be required to consider the limits of its own competence on medical issues."  See Kahana, at *15.  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

With respect to the Veteran's claim for service connection for a lumbar spine disability, the records on file show he injured his back in an on-the-job injury in 1995, and that a low back disability was noted on entry into his second period of AD in February 2003.  He essentially contends that his pre-service back disability was aggravated by his service, either in 2003 (see his original claim) or in 2006 (see April 2007 buddy statement).  If a pre-existing disability is noted upon entry into service, a Veteran cannot bring a claim for service connection for that disability, but he may bring a claim for service-connected aggravation of that disability.  In that case, however, 38 U.S.C.A. § 1153 applies and the burden falls on him, not VA, to establish aggravation.  Wagner, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  And independent medical evidence generally, though not always, is needed to support a finding that the pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  

The Veteran had a VA back examination in August 2007.  Although the examiner noted the Veteran had had lumbar discogenic disease since 1996 after a job-related back injury, and opined that the current back disability was not caused by or related to the complaints of back pain during military service, the examiner did not comment on whether any pre-existing back disability was aggravated by the Veteran's service.  In Allen v. Brown, 7 Vet. App. 439, 448 (1995), the Court indicated this is a two-part inquiry requiring medical opinion on both causation and aggravation, and that saying the current disability was not caused by service and/or is unrelated to service is insufficient to address the alternative possibility of aggravation.  The Board therefore finds that the August 2007 VA examination is inadequate, and that another opinion is needed prior to appellate review of this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  And see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated). 

Since the Veteran does not contend that his depression and ED were directly incurred in service, but instead were caused or aggravated by his other claimed disabilities, if service connection were to be granted on remand for any of these other claimed disabilities, a VA examination and opinion then would also be needed to determine whether any of these other disabilities caused or have aggravated the depression and ED to warrant granting service connection for the depression and ED as secondary to these other disabilities.  See 38 C.F.R. § 3.310(a) and (b).  Similarly, as the Veteran alternatively contends that his depression caused his ED, if service connection were to be awarded for his depression, a medical opinion then would be needed to determine whether there is indeed this purported relationship between these conditions.  Id.


As well, in June 2010 the Veteran submitted a copy of a letter from the Social Security Administration (SSA) indicating he was awarded monthly disability benefits by this other Federal agency beginning in October 2006, and that he was found to be disabled as of April 2006.  The medical records supporting this SSA decision are not on file, and it is unclear what disabilities the SSA considered in its determination.  VA is required to obtain relevant records from a Federal department or agency, including the SSA.  See 38 C.F.R. § 3.159(c)(2) (2011); McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008).  To ensure the VA record on appeal is complete, his SSA records should be requested.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (in uncertain cases or where there is a reasonable possibility that records are relevant to a claim, VA must assist the claimant in obtaining the records).

Any additional pertinent VA or private medical records must be obtained as well. 38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive, even if not actual, possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Contact the NPRC and/or any other indicated agency and request verification of the complete dates and types of the Veteran's service, i.e., whether it was AD, ADT, IDT, or active duty for special work. 

2.  Also contact the appropriate records repository and attempt to obtain any additional STRs, especially those concerning the Veteran's initial period of AD from September 1972 to October 1974, and any other available records concerning his service, including any relating to an alleged back injury on January 21, 2006.  

3.  As well, obtain from the SSA a copy of the decision granting the Veteran's claim for Social Security disability benefits, as well as copies of any and all medical records or examinations underlying such determination.  

*When requesting these records identified in these preceding three action paragraphs (#'s 1, 2 and 3), comply with the mandates of 38 C.F.R. § 3.159(c)(2) since these records are in the possession of a Federal department or agency.  Associate all obtained records with the claims file for consideration.   If the records cannot be obtained, this fact must be documented in the claims file and the Veteran appropriately notified in accordance with 38 C.F.R. § 3.159(e).

4.  Also obtain copies of all records of relevant VA or private treatment dated since November 2007, and the efforts to obtain these records are governed by 38 C.F.R. § 3.159(c)(1) versus (c)(2), depending on whether the records are in the possession of a Federal department or agency.  If any identified records cannot be obtained, this fact must be documented in the claims file and the Veteran appropriately notified in accordance with 38 C.F.R. § 3.159(e).

5.  Upon receipt of all additional records, schedule a VA orthopedic examination for a medical nexus opinion concerning the etiology and date of onset of all disabilities currently affecting the Veteran's cervical spine, lumbar spine, and shoulders.  All necessary diagnostic testing and evaluation should be performed, and the claims file must be made available to the examiner for review of the pertinent medical and other history.  

Advise the VA examiner of the verified dates of the appellant's service, not just when on AD, but also when on ADT or IDT.

(a) Based on the examination and review of the record, the examiner should provide an opinion as to the etiology of any current cervical spine and shoulder disabilities - including especially the likelihood (very likely, as likely as not, or unlikely) these disabilities had their onset in service, or, if involving arthritis, within one year of the Veteran's discharge from AD service (this presumption does not apply to his additional service on ADT and IDT), or are otherwise related to his service.

(b) With respect to the lumbar spine disability, the examiner is advised that the Veteran is shown to have injured his back at work in 1995, so at his civilian job, and that a pre-existing low back disability was noted on entry into his second period of AD service in February 2003.  The examiner therefore is asked to opine as to whether this pre-existing low back disability was aggravated (permanently worsened) during or by any subsequent period of service, whether on AD, ADT or IDT.

The rationale for any opinion expressed should be provided in the examination report.

The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have detrimental consequences on these pending claims.  38 C.F.R. § 3.655.


6.  Also schedule a VA audiological examination for a medical nexus opinion concerning the etiology and date of onset of any current tinnitus, but especially in terms of whether it originated during the Veteran's military service are is the result of his service.  When determining the etiology of this condition, the examiner must bear in mind the inherently subjective nature of tinnitus and the fact that the Veteran is competent - even as a layman, to say when it started and how frequent it has been since, etc.  See Charles v. Principi, 16 Vet. App. 370 (2002) ("tinnitus is capable of lay observation").  But aside from his competency concerning this, the Board also ultimately will have to assess his credibility to determine the probative value of his lay testimony.  Therefore, the focus of this opinion should be on whether tinnitus in this particular instance could have resulted from the type of noise exposure or other injury the Veteran claims to have experienced in service.

All indicated studies should be performed, and the claims file made available to the examiner for review of the pertinent medical and other history.  Advise the VA examiner of the verified dates of the appellant's service, not just when on AD, but also when on ADT or IDT.

Based on the examination and review of the record, the examiner should provide an opinion as to the etiology of any current chronic tinnitus - including especially the likelihood (very likely, as likely as not, or unlikely) that it began during the Veteran's service or is related to his service. 


The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have detrimental consequences on this pending claim.  38 C.F.R. § 3.655 .

7.  Only if service connection is deemed warranted on remand for any of these other disabilities would there then be a need for an additional VA examination for still further medical comment on whether there is a relationship or correlation between the Veteran's (a) depression and any service-connected disabilities and (b) his ED and any service-connected disabilities.

But aside from causation, this includes commenting on whether any service-connected disability has aggravated the depression and/or ED.

The rationale for any opinion expressed should be provided in the examination report, if necessary citing to specific evidence in the file.

8.  Then readjudicate these several claims in light of this additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


